Citation Nr: 1723327	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a service-connection claim for post-surgical residuals of pulmonary nodules.

2.  Entitlement to service connection for a respiratory disability other than post-surgical residuals of pulmonary nodules, to include bronchitis, chronic obstructive pulmonary disease (COPD), bronchiectasis, and pulmonary embolism.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified at an October 2015 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2016, the Board remanded the Veteran's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, evidence of record indicated that the Veteran either applied for or was in receipt of Social Security Administration (SSA) disability benefits that may have been related to his respiratory disabilities.  In this regard, a March 30, 2006 VA treatment record referenced that the Veteran was "[o]n disability related to lung condition."  A different note from the same date stated that the Veteran was in receipt of "long term private disability benefits," referenced that a private Dr. H. "has been signing his disability forms" and that he had an appointment next month with the SSA.  An April 2006 VA Social Work note stated that the Veteran "plans to apply for SSDI."  On the April 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension), which included a claim for pulmonary nodules, the Veteran responded yes to a question asking whether he had "claimed or are...receiving disability benefits from the...SSA" and elsewhere on the form stated that he was receiving Social Security benefits.  A January 2010 SSA Inquiry screen noted a date of initial entitlement of April 2006 and noted a disability onset date of October 2005.  In light of this evidence, remand is required to attempt to obtain any SSA disability benefits records, which potentially may be relevant to the Veteran's claims.  In addition, the Veteran should also be requested to provide any relevant records related to his private disability benefits, to include private medical records.  

In addition, the March 2016 Board remand requested a VA examination and VA opinion, which was accomplished in April and May 2016.  Upon review, the Board finds the provided opinion to be incomplete for multiple reasons, as addressed below.  As such, while on remand, an additional VA opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

First, the provided opinion did not specifically discuss chronic bronchitis or bronchiectasis.  The March 2016 Board remand directives referenced a December 2015 private treatment record from Dr. S.S. that noted diagnoses of simple chronic bronchitis and bronchiectasis and the directives instructed that "the examiner should specifically discuss...recent December 2015 diagnoses of bronchitis...[and] bronchiectasis."  The provided My 2016 VA opinion, which was negative as to direct service connection, listed in the rationale 6 diagnoses, but did not include or discuss chronic bronchitis or bronchiectasis, as diagnosed in the December 2015 private treatment record from Dr. S.S.  The Board notes that, while the Veteran's claims on appeal have been broadly characterized pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's November 2010 claim on appeal specifically listed bronchitis and in additional attempted claims during the appeal period in October 2014 and March 2015, the Veteran also specifically listed bronchitis.  As such, in order to substantially comply with the prior March 2016 Board remand directives and to address the Veteran's contentions, the opinion on remand must specifically address chronic bronchitis and bronchiectasis.

Second, the March 2016 Board remand directives requested an opinion as to whether a respiratory disability was "incurred in, or is otherwise related to [the Veteran's] period of active duty service, to include the Veteran's presumed in-service exposure to herbicides while serving in Vietnam during the Vietnam Era."   The rationale for the May 2016 negative opinion stated that "[n]one of the current or past diagnosis would result from Agent Orange exposure.  None of the listed diagnoses are Agent Orange Presumptives."  This rationale essentially is based entirely on the fact that none of the Veteran's respiratory disabilities are entitled to presumptive service connection based on herbicide agent exposure.  See 38 C.F.R. § 3.309(e) (2016).  The United States Court of Appeals for Veterans Claims has held, in the context of an opinion considering the issue of herbicide agent exposure, that "a medical nexus opinion finding a condition is not related to service because the condition is not entitled to presumptive service connection, without clearly considering direct service connection, is inadequate on its face."  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Thus, the opinion on direct service connection with respect to the issue of herbicide agents is inadequate, and on remand a new opinion with respect to the issue of herbicide agents is required.       

The April 2016 VA examination report stated under the medical history section that the Veteran "was diagnosed with tuberculosis in 1977.  He was treated for the tuberculosis for 3 months" and the VA opinion's rationale stated that the Veteran's "previous [tuberculosis] or the previous pneumonia could be the cause for the scarring seen on chest CT."  A diagnosis of tuberculosis while in-service, however, is not shown by the current evidence of record.  The Board notes that the March 2016 Board remand stated that "[o]n a March 18, 1977 radiographic report, a physician noted that the Veteran had a positive tuberculosis tine test, and complained of a cough.  X-rays showed possible old lower lobe granulomatous disease, but no active disability."  Upon further review of this referenced record, such was actually a misfiled document that belonged to a different Veteran and the record was improperly included in the Veteran's claims file (and has since been removed).  On the contrary, the Veteran's STRs included an Immunization Record, which listed 3 negative tine tuberculosis tests in August 1969, June 1971 and March 1977.  In addition, on a December 1978 Report of Medical History form for separation, the Veteran denied ever having or having now tuberculosis.  As such, the current evidence does not indicate that the Veteran had tuberculosis while in service.

In addition to the new VA opinion, while on remand, all outstanding VA treatment records must be obtained (the most recent VA treatment records of record are dated in February 2015).  Also, a November 2016 VA Form 27-0820 (Report of General Information) noted that the Veteran stated that he did not received the June 2016 Supplemental Statement of the Case (SSOC) and that he "is respectfully asking that the case be certified back to the" Board.  The Board notes that the mailing address on the June 2016 SSOC was different than the mailing address listed on the November 2016 VA Form 27-0820 (though there is no indication that the June 2016 SSOC was returned as undeliverable).  To ensure all due process is afforded to the Veteran, while on remand, a copy of the June 2016 SSOC must be provided.      

Finally, similar to the statement in the prior March 2016 Board remand, as the results of the development requested on remand may impact the Board's decision as to whether the Veteran's prior service-connection claim for pulmonary nodules (to include post-surgical residuals) may be reopened, action on that issue is deferred.
Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a copy of the June 2016 SSOC.  

2.  Attempt to obtain any SSA disability records available.

3.  Request that the Veteran either provide any relevant records related to his private disability benefits, to include private medical records, or complete a release for such records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2016).  The Veteran must then be given an opportunity to respond.

4.  Obtain all outstanding VA treatment records (the most recent VA treatment records of record are from February 2015).

5.  After completion of steps 2, 3 and 4 above to the extent possible, obtain a VA opinion that addresses the Veteran's respiratory disabilities.  If the medical professional determines that additional examination of the Veteran is necessary to provide an adequate opinion, such examination must be scheduled.  

The medical professional must provide an opinion addressing the following:

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any respiratory disability present during the appeal period had its onset during active service or is related to any in-service disease, event, or injury.
In the context of this opinion, the medical professional must specifically address chronic bronchitis and bronchiectasis.  While review of the entire claims folder is required, the medical professional's attention is invited to a December 2015 private treatment record from Dr. S.S. that noted diagnoses of simple chronic bronchitis and bronchiectasis and to a March 8, 1976 STR that noted an impression that hemoptysis was probably secondary to bronchitis.

In addition, the medical professional must also specifically address whether any respiratory disability present during the appeal period is directly related to the Veteran's presumed in-service exposure to herbicide agents.  In this regard, the medical professional is instructed that the mere fact that a VA presumption has not been established for a particular disorder is not dispositive of the issue of nexus and consideration must still be given to the exposure.

For all opinions provided, the medical professional must include the underlying reasons for any conclusions reached.

6.  After completing the requested actions, readjudicate the claims in light of all pertinent evidence.  If the benefits sought remain denied, furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




